Citation Nr: 1506794	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for cervical spine degenerative disc protrusion due to July 16, 2010 VA right shoulder surgery.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for headaches/ constant head pain and numbness/tingling in the right hand, fingers, and forearm, due to July 16, 2010 VA right shoulder surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) from March 2011 and November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In those decisions, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151.  The March 2011 decision denied compensation for cervical spine disc protrusion due to July 2010 VA right shoulder surgery and the November 2012 decision denied compensation for headaches/constant head pain and numbness/tingling in right hand, fingers, and forearm, due to the same July 2010 surgery.

In April 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO on the cervical spine claim.  In February 2013, the Veteran testified before a DRO on both claims.  In March 2014, the Veteran and his wife testified during a hearing at the RO before the undersigned and testified as to the issues involved in both claims.  Transcripts of each hearing are of record.

Although no substantive appeal was filed in response to the statement of the case issued with regard to the claim denied in November 2012, both the DRO in February 2013 and the Board in March 2014 took testimony on this issue.  The Veteran and his representative thus had an opportunity to address the issues relating to both claims.  The undersigned noted during the Board hearing that, although the issues relating to numbness did not appear to be technically before the Board, they were part of a parallel claim stream.  Hearing Transcript, at 43.  Moreover, the issues are closely related and have been fully developed for appellate review as indicated by the analysis of both the lay and medical evidence below.  The Board will therefore exercise its discretion to assume jurisdiction over this issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (the failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim and where the actions of the Board lead an appellant to believe an issue is on appeal, it has the discretion to assume jurisdiction over that issue).

As a final preliminary matter, in his March 2011 notice of disagreement, the Veteran indicated that he had a burning sensation from the scar from his July 2010 right shoulder surgery, "which at times makes it very annoying especially when something is rubbing against it such as a coat."  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for burning sensation from a scar due to July 16, 2010 VA surgery has thus been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has cervical spine disc protrusion, headaches, head pain, and numbness and tingling in the right hand, fingers, and forearm as a result of July 2010 VA surgery to remove a lipoma and repair the acromioclavicular joint of his right shoulder.  When a Veteran suffers additional disability as the result of VA surgical treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a) (2014).

The statute and regulation make clear that if there is additional disability, then two separate requirements must each be met: first, it must be shown that the disability was caused by the surgery; second, it must be shown that the proximate cause of the disability was either VA fault or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A),(B); 38 C.F.R. § 3.361(c)(1),(d).   

The July 16, 2010 operation report describes the procedure in detail and concludes that the "patient tolerated the procedural well and left the OR for the recovery room in satisfactory condition."  An August 2016 Physical Therapy of the Bluffs initial evaluation form indicated that the Veteran was experiencing significant neck and right shoulder to arm pain.  There were two medical opinions on whether the Veteran's symptoms were caused by the surgery, by VA physicians in February 2011 and August and September 2012.  Each physician cited the length of time after the surgery before the Veteran's symptoms manifested as being a factor in their conclusion that the cervical spine degenerative disc protrusion.  Significantly, however, the Veteran testified during the Board hearing that he was taking strong pain medication for weeks after the surgery.  Board Hearing Transcript, at 30-31.  As neither physician addressed this contention and theory as to why the Veteran did not notice neck and shoulder symptoms immediately or shortly after the surgery, the Board finds that a new VA opinion is warranted.

In addition, during the Board hearing, the Veteran appeared to indicate that a physician had told him his symptoms were related to the surgery.  The Veteran is competent to report such a medical statement.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The RO should therefore ask the Veteran for the name an identifying information of the physician to whom he referred at the hearing as indicating a possible relationship between the July 2010 right shoulder surgery and the symptoms and request the appropriate authorization and release to obtain any treatment records from this physician as well as an opinion as to whether the Veteran's symptoms are related to the July 2010 right shoulder surgery and whether there was fault on the part of VA in furnishing the surgery.

Finally, there do not appear to be any documents in the claims file indicating that the Veteran gave his informed consent for the right shoulder surgery.  The AOJ should therefore attempt to obtain any informed consent forms signed by the Veteran and any documents relating to such informed consent.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the name and address of the physician whom he indicated during the hearing had stated that his symptoms were related to the July 2010 right shoulder surgery.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the Veteran provides the appropriate identification and authorization, the AOJ should request any records and also ask the physician to offer an opinion on the following questions:

a) whether it is as least as likely as not (50 percent probability or more) that VA's July 16, 2010 right shoulder surgery cause the Veteran's symptoms of cervical spine degenerative disc protrusion or headaches/ constant head pain and numbness/tingling in the right hand, fingers, and forearm.  If the answer is in the affirmative, the physician should indicate whether the proximate cause of these disabilities and symptoms was either (i) VA fault in furnishing the surgery, (ii) an event not reasonably foreseeable or (iii) neither (i) nor (ii).

2.  Obtain any outstanding relevant VA treatment records, including any informed consent forms or documents related to whether the Veteran gave informed consent for the July 16, 2010 surgery.

3.  Request an opinion from a VA orthopedic surgeon.

The claims file must be sent to the orthopedic surgeon for review.

The orthopedic surgeon should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran VA's July 16, 2010 right shoulder surgery cause the Veteran's symptoms of cervical spine degenerative disc protrusion or headaches/ constant head pain and numbness/tingling in the right hand, fingers, and forearm.  If the answer is in the affirmative, the physician should indicate whether the proximate cause of these disabilities and symptoms was either (i) VA fault in furnishing the surgery, (ii) an event not reasonably foreseeable, or (iii) neither (i) nor (ii).
 
A complete rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

